—Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered May 25, 1995, convicting defendant, upon his plea of guilty, of two counts of attempted criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4 to 8 years, unanimously affirmed.
The court appropriately accepted defendant’s guilty plea. There was no need to make further inquiry to ensure that defendant understood the nature of the charge since during the plea allocution, defendant never made a statement that negated “an essential element of the crime” of attempted criminal sale of a controlled substance in the third degree (People v Lopez, 71 NY2d 662, 666). Rather, defendant clearly acknowledged that he sold drugs on the dates in question. Concur— Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.